OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
IIononb1e   C&88. X.     lWobal.b,          page 2


            ~~~uooOloQ HO.      5 haloh          u41       proTide    *BeI
            w&on ic 0 &aoro          to %A*
                                          couaty JQat$O
                                                      w&o
                                                        0 tA0
            boaa 00 r Ph ie ~0%agdr $0 protbo~ tba
            tota 0&a $40 laloroo~ 0i tab uora, ho 444
                                                    %
                1ra t40 $uotlion to owouto OaOlhb? bona
            rof&Q
            in lo o er ( lr rmoi%
                                o hlo w. 30 tkaoo uo r dm
                                                        ma o n
            th r to a ontlrolr  now boa4  okall k givea e?
            o en0sladiti0m       boaa bo glran,  which pm-
            tlaor   ln   the   boaa    :hoc    cho   use     18 la   *ad&-
            tb    w u0 W~WO          b o 04 ,
                                            ltk mn
                                                d    0aad
            th m r r uaqua1B & h ouo a a ttt
                                          o f th ehad or&rod
            b Nh+a o a ety  r a ta @
                                   in o fa p llo r w
                                                   n1 a .h
                                                        *r tlo lo
            Al

         Allio lo U& l,Vo men~o Aa na Qa toCivil
                                            4   r ik tuto o1,0
a 0to llew;

            vh0b o a aOf t& O
                            @t~di&~i                 Of S& Jl8w0 Or a Weti
            0h0u   b0 ia 0i80tm   0qtul %O aolsbl0th0 lou0ka
            TohO  Of 8&0 p0rO6fUl pp?ar       bO~6iug   %fB 0uOh
            l0s0w,p a 00~000ia i0        M OUNT LOb 0rh0a 0t
            th8 biOOn8iOil    Or aA* SW&Q JatQo, %@ lOTOCnntr,
            ~TOBWO 02ka in0~9   a0etea   e0f0 th0 1wru4                      of
            uoo or nal lrliabr bdOa&iilg 60 ouch Wkte.                        3uoh
            bawl a&&U be payabla  to aAd lp p b wr bya tA* 0otAntJ
             uag0   of the     rm-0 0uoh guordioaohi
                               00wty                       10 p5a-
            lrus ,la a 00na imit0
                                tk0t d luoh gwrdio45  ri P1. s0itb
            fully Q1aohargo Um dot100 of guardtur of tha aotato
            or    otioh mzd     aoaoratng to 1~.       It ObOLl bo tbo duby
            o f ltboh 06unQ Jti&o te annu(~l1~ euinina into the
            eondLt4oa or tha rrtate or uw war8 038 t40 ool-
            TORO~ or lu0h gwdiOii* 0 ma,              ana to r eip uir   luoh
                                                                            0
            (rtU?dbl      0) any the 18 Roy appear t4ot ruoh bond
            10 not lmplo 0ouurLQ to pm30008 0~04 *otisto and
            tho ia6onrto         or hia ward, t+9 cwouk      mothrr b0aa
            la aeomdmaoo with low. La luoh 0000~ bo oh01l
            aotiS      tho   6uorblan    08 in  et-r   01~0    rail  lhoula
            a o mo ~   oo r A008   r o o tb to
                                            llt40 lo to to0 i o a y  word
             bhrwgh      tho aogll4poo*      or luoh ownor J-0        to pr-
            fo r 8   luo hdutior       laoh oouty    Judd. ohall    be liable
            on h&o Otrlrwl           toad     pmp8bla      $0 oe8h    ~8r4, in 8&i
            M o und
                  lq U8iti 24 0iO00
                                  a Q0
                                     & O
                                       lUoh                          itO~i~O~tO8~’
                                                                                                 568
                                                                                     _~
ifoaorable~hoo. 3. Timob&ld,                       paa*       3

       aot1on b oi Abrt1o1.4201, 7, A, C. 3* lo 08 rolloro~
            “Tk oAt  0Ulo OS r o d lototo wdr by Lhe           ’
       g wr 8iOolhoA1 De ooAflrmd, Aor shall bit10
       or %&a ml-d co au*& no1 lo to t*        jMo* to $E# ,.I
                    o o rlr oloAd UAtu 18 oh011 ilrot 4'
       g u r o k o Qa
       r OUnalAa daW%Bia~d b$ Ihr, CO&W, by UP OZ.
       a4r a-     Ma0 Ma OAt*r*a         8hOt tha ~QOr~OA
       hO
        fik
         00 @d@ O
                a Al
                   aUfr fO~OAt                 b-4 fn ~~1
       o mo wt l uml to $ulm bba 8aounI for w5leb
       lda TI4   E ~08080    iJ 0dd M a tk Ot     #@ 8WO-
       tiO0  @ A lUOhb o n4a ?0    wh a A8,p ?Or ia Oa ,
       mwa 7*r 84 08     @ b o na h 0o o tro r o u+hno 1
       l0h t0  1 0 ~804 0 w tb 0ewwr      0th o i00o2 r l
       lound     olotr Agoi~ot th oowo           ma  tb
       oeao      lo    of    Bhe        no].   oatate         woclriiq      aus8
       014b81~a i8 ta rw      gl1-t     uqtiaatm
       lna 00t~0r00ti00  m-or,     0.& tu wt
       Or OOOh~ if OJiY, 008~~     MOO~W(.   br 8btIh
       guordton lA ow8oo or taa MouAt nrorooor~
       to  lg,ii+4 080    uta 008~8fy   a u0  4
                                             slab0  in
       rul i ( okou           ba *oneibcro4              &        ~ooolng    apon
       behOOuffi~iOa~y                   Of    ah* b&a         00     h6rSiZ&OVO
       ribquiCda.*
       Art,     d&6,         v.    A.      C. 3.    i0   00       rOlbU0;

               lnJ tlw lrt0r t&a rrplntion or f&o* (5)
               “At
       a0p0     4rbrIho   riuw     or 0 mport   or 00i0      w*
       ;JourteliallIn+.iau into td ummr            in Is r oh aua
       lolo us, made mia arm etidew~ iri ouppo~t or or
       o~ainot luO& report,       MA if lOti0riOa     that ouch
       oolo uao r*lrLy      Aode, Omd LA O=ronaitp     rith Aor
       0ad taot tko gwraion a00 on rile 0 good sad ous-
       riObAt b OAa i~$     @AM OW l+O].      tOtWi00    8k O   IfOiUB
       for nhlah 00ia rru ootote ir bdng sold, liia if
       &ad RhOA th.     ~u8rdiOA'O OOid bona lullbaon SXAhOb
       by     the     Cowt        and      fotad    Co ?M in            t&a oaamt   lborr   n-
       i&red wibh geod oab lulfloiont lunt1.A NJreLYoa, se
       etlaraood by 06 ardor duQ mdo 8nP ontored by Ia*
       o n&a& mo
       n;rort
              OlOd
                 M O
       Co wl to ta o blrr*ot tA0 court lhell e*uAA to be
                           ~~hrpin&ouoh
                ar 881a to b8 awor
                                          oalo sad ordar the
                                     4 br &ho UAW&  lAa the
       proper wove au01 or tt* property sold to k udo
       by tam guardf-an to the perOlWW,    oQoa 001~pll~oO
       by web pprehroer wit& ttar am80 Or OOlO prortdod,
       Amtorer, Wmt uJaox-8tAO OOIO Of luOA tOOi 8Okk       IO
       mo40   to tiu ~lner or heldor OS a sooared olotr
       K&OiAOt th e ~08080
                         Oa tath @ 88ti1 8o f tb   Z.081
                                                       l8-
       tOtO uOW~A& ( lU0h0k Ob4 1 IAas0b r Q.u   ~O~UJZ:~
                                                                                                      569



          Iiquidatioo, and #athraatiOA        tlisr+Ot O&4  t&
          4WiULlt 0f       0443,
                               ii 44, 40t~i1l4 FOOBt Qed by #U&3
          guardian      In .1ueI& or tn4 41?uwMt~n400444ry t0
          ll@iidato        arid .atiBfy SUOh ohia               la iti).,      ah41i?
          b4
          Or tk0 *it&O,
          of raoh bond.
          be annd8bory
          doaotio    U&a8            8ho guardian*8       hod        la adoqiinto
          lnd    8o~Q011~~ II            4bOQO 8Ot   forth,     88    lQld~Od
          by en order ardo and entered by OQ                          Court to
          th40 otfoot       a4   8410 oi real 48tak       boreartir
          sad. under the ~rOririo48           ci tair lItA. 4hd.l
          ba m&Al protiAoA,taa~ the ~U'OQiriOn8 hereof
          r h a llno t a p p ly %O o a a o o ~0nAh6  l t the time
          t&la ~VJ b00041#8 •rrEOtiQO~"

         .w:iolrr 1201 MA U6       were last rcpmd.4 in 191,) by the
C&h L4~irt4turo,      R8(au    3elliOR, cba      378,    Q btk.     a4 h4QO
t41kcd to timd 84      0ono rhoro  the ma8 pi 8~      cow8       or thi8 3t4t4
liar8 martrwd     or lntorpnkd     ttia rongoing      rtatutm      l~ae  tmiir
CSSAkOA%      h 1943.   It niil be nokd that       tlu Lreirlntun oaitkd
the mead8 •&4~4F41 bond” & Dot:: of the rtetuter              rhen  thOy ~*PO
bat aeand*A. Xt 18 apjareut      that the irgl814tun intond.4 that
UhOA ZO8i 88t8s8 Of th0 UOrd UIS 8Old, t&O p4rty ;JlkiA& the &p
FliOstiOA t0 8.13 nOti& b4Q4 t4 ii14 4 b&Ad in 411 k5WUAt IK+%~
to tmioo tao prio8 or tii0 property.

       riaon 4 guardlnn pdiri8n   under Art. kl41, a0 m8t  ru0   8
bocd QOAd~tiOLd own tk. r42lkUul dboharyo 01 hl$ &.n.z'.~duti.8.
zuoh bond mart he lo 41: 4a0uat lqunl to doub1o’t.M rsttrsrted val-
ue Or the       prr8OA81      gZOpSr%y    bO1oRt&Wg            t0 8UOh 4St4t.4, ph8   0
r04rocoblo       8muat       to k   rix4d    nt tar           Alror8tlon or the ooutr
fudp      Co aoQer     renta,            NQOnuoI   and   imow        derived    &CUU    the   rant-
iA& OC UU        Or 1~41 &8ktO              b41OAgiAg CO 4UOb 04kt4r            i?h@A tha
gwrEl4n        aoll8   n41        oat4t4,     h0 &iU#S iii0       4A 4ddiCiOAOl   bOAd La
4 ~a nuunt
        lpuol to                twrior  t&o p&ioQ of the troporty aa n@red
by motion 4 or Aft.                 4201 8116A&   4216. It '11~8the purpo44
                                                                          or
th. Le&mUP.       SO mpUh-4 8 bOAd iA the fir42 iA8t4A40 fA M
snout oonmonrurrbo rlth t&.4 itbilittrr OS the guardian band
UpOD ?&4 i;#fl4?41 dlttib8 iSpWOd     U$+3ll his by the Ot4tgt48.       uor
muoh 81 the ml.0 0r real rrt4ta       ir not on4 of bb444, the wly-
tie8 on hir   &an4r41 bond ore not Liable for denliation            in
rs4gOot   to aueh amlea. connrwly            rwoti4.   oz\ the ulo   bond
are li4bkO OA%J r&r thhrbroooh Of it. OOAditim8, aad Pot r0r
S8iluro of &ho f934rdi4A to prtom           the dutler ooateaylatod by
the &mnrral bond.      &hOnOQOr it rpji44rr     th4t 4 gwrdla      i8
laoountablo olbbor uadr? hi8 &OAM’@l bard Or under hi8 8418
bona, it sk ir tb 0 a b a a ,kr0n  ii4biuty        r iu ltt40h ta l
                                                                                                                            570



Honorable            Ch48.     ii. Tboob4ld,             -60      5


ptirtiotit            84t    Or      lUF Oti~@,
                                            th. ShOrt4AO
                                            ti SrO80 I4 OPMOO-
tion     with thy PUttor
                       eoakrphkd     in tb4 bond l x48Uto,A’by
them. Tlhon it 18 0144~ th8t the drlln urnoy orIgInOtoA elrt
Or the 8810 Or r441 PA.0 rty,   th# 8tU.t POS @CL th.l&     bond
4ro 114blo. (t&r SuthOrr tI.8 04 the fO?OgOiB& #trkpsnt        800
the oaa4s ~oriom    Indoanity Co* IS. Noble, 235 S.y i.   867lnd
sational auroty Co. ~8. ~oaphill, 13 8. lie (2A) 921u, nnd the
44th0riti.8 oikd ia the80 $4808.
               This opinion la ooaiIaoA to   uardi@n@ and the bonA8 ro-
~uind         O? thea by titiOl48 b&&   420f , @Ad @lb,
               b      VIOW     Of     bb0 rOI-O$O~             8UbhOt~tiO8~   JOOr                 fir@%         f&08-
tion     18    lWpO@t~                  SnB*rrOd   iE          th.  A4fJ8tiQO.

        Your oooand ~UO881OA i8 84D broad iA 800~   @Ad 6OArF8.l in
A4ttU-O%hnt H ‘OMao~  OOk   OrfOal   UWWO?  Ihr  #Mar   xi YOU 54QO
44 QOOiriO ~UoStiOZ4ia A&i d roaaomfn& nny partfouler bond and
deeire our O&d~~iori 00. wh‘th4r Oh. 004ditiOnS oi SUOh Don6 or bonda
Ear8 been ooapki.6 with,    'IFIShall be $lOd t0 sir@ th.8. a4tt4rO
our fur&or  eOnSider@ti~n    when rully rdviaod regarding the iaattorr
lnQolred*
               xri    4n4w0r         to your third quo4tIon, you 4n                                4driud            that
Art.     l&MO, Y. A. C. 8,                   prOVido81

                      *A    SWt~      UjbOA th0 bond Of 8 gU4rdi4A                                WY       b.
               nlier4d            from hi8 bDnA in the ..s. SUlROr                                 UHI with
               llko        OfrOOt,      88     ia   p3WidOd           in   th.        048.    Or       4   8Ul’Oty
               upon the           bon6 of       an lxooutor            or 4daini@t?8t&r.~

               tit.        3395, v. A. C. s.              pr0via08i

                      *The     SUM     tie8     UpOn     the bOAd          Or     M     OXOOUtOr            O?
               ldminlrtrator                or lp one ol th480,  a4yt 4t 4ny tiaa,
               pronont        8      ptftion    to th. aounty &d&O pmying thmt
               suoh        4UoUtOr        Or    ld&lI@t~tO~                nUy be l'0~UiS.dto
               6iV4        4 nor      bond and that h. Or they Oay bo die-
               0h4rg.d rroa 4l.l liability     ror the futan                                       sots 0r
               8uOh lX..UtOr Or ldAiniStX’tl6Or,    whonupoa                                       DUO& ll-
               leU$Qr         O;c    lbid@t.Mt&~               8h811 b.          Sikd        to    4Qwar
               ana glva           a no* bon4.*
Ronorrble C&88. A. Theobald,                                    pee8       b

                    *Whoa a ~08 bond has bara given and approrod,
            thr ruratias ugon the foraor bond of ruoh lxeau-
            b o r o r 8daiAirtrrCor     lr b thonby   disobarged ir a a                                                 .
                                                                                                                        .
            #ii u#b iiity r Or I h OfUtUZb 8OfS Of SUbh WOU%OP
            or 8dnlPtatrstor,       and aa order    60 &hat bfrr0t:.bbru
            bb btit#Fld                upOn        tkb    miAUtO@ Or                thb         QOUTt."       .fAh
            3399,         v.     A.      C‘     S.)

           @bowa.ly           the liabilitr On 8 bond bOpYAQS8
                                      spba
With the WUO&~%~OJI           a uth 8   b yth eguarailn    la bhr 9 x -
SOUtiOA Of th 8                  th*  S~~ti08lA(L OOAttiuba UR tu
rxfmor*tioa   oi                , bither    by disohargr   or 8 ralid
rol*rsr or loa4ntion       0 thb surbtias      by ChS &ring or 8
AWJ bOAa 8Ad tab i~#~Attb Of 8& OcbOl T8ib8~             thb&   (8b8
Dr.   Jur. Vol. Iu, 9 396, md ruthotltlrs         01-d   thmoln.
Bherr ta, priAOiQ@l lnb the SU'StlSS OS 8 ~uardhn’8           rS4
lstata males bend dosira to be raloarad, ia the 4aa. of t&@
guardirn ho au8t br relwa*d bit&r           by tiaohsrgr or a valid
rel~asa Lt +anfsmlty     with tkb statuta~.       ithem thb aunttar
deain to b. n&aab&,       thay auat bs ralaaaod by the euHdisJ3
& lit& l AOWban4 and thb iaMMo            of 8A ordot i’bhaming thea,
fit&teddiffrnntly, neither the gusrdlaa nor the swtirs               oan
bo raleraed es 1       88 thr ~A8Tdi8Arhip is pIAdiJl&lXo b & by      ‘t
 tb  aotf.wds presorY bed by thr strtutes.

            dep4ing              to      your       qubstion         No.       4,         you      am      adrl8.d    that
it    is   our      0    iaion         tEat       La     dotorGalA~                 tko         8aouAt 0r         a Kuard-
lan’r bond & sooord~aa    with Art. 4141, it is not parndsrlblo
for the oounty Ju@a to add the amount   of tbo gonerti bond and
the amount of tho speoisl  Ma1  lstat8 srlor bond. SUoh prO-
oedura is not luthorlud by hrtlelos ,4l4S.or 4201 or any
other ltaUh8  tbrt va ham found. The bonds ranul rod by Ar-
tielo       l&l          and 4201 an                     for d.iff.rbAt @rpQa88,                            and      it *a8
not oontra&dAtod that the amount of suah bond8 0Od.d bo rddod
for thm purpose of oxrouting  a bon&lia aooordanee with Art.
4141.
            itb     AOTI oonside+
                                fifth purmtimS    your
                                                   G8nerrrl4  speak-
ing, the olrouaabanoes under rhloh a now bond pa ba rrquimd
of ououtors  IA6 wlninistrstors     are  fully prosor i bad ln Art.
3392 V. A, co 8., and thb mamb rules are aade to apply to
guarbaAs            b     Art.         k&&6‘        V.     A.   0.   5.        (Sa*             Hational       surety     Corp.
1a.         5 3. w. (24) 600.)
        Ladd,       li         what lt appear8   to tiu juaS8 that
thb b0Aa 0r thb gwrbira  011ii10 i8 not 8urri0;0At0r;~t8w-00r
the reaboao aa~tionad im Art. s92    ~JIordor to
bSt#ti AA4 %b, intrl'O8tOf tk0 War b, tho juag. x oul6 r8QUirb
thr guardbn to bxroutb another bond in ocrsplfonoowith Ar-
tioles 4W   and 4l.48.
Boaorablo Chas. 3. Tbsobald,      paga 7

          Tha latter    rrtlolos     suthorirrs Ma oounty &&d&o to n-
q&e    aam bonds of guardians         in any a880 *hers &a bar the pswsr
ta rapulra naw bond8 of lxooutors          or ad&L~strotors and dadsr
tho saaa rulrs and ngulstions and alLb like           offmob    it 18
our opinion la vIaw or Artlolrs kU1 and k&L48 that a dir bond
muat bo &91n,     and thaw       is ~0lutharlty to suyplaiuabtths old
bond by tha rxaoutifm of IA ldditlonsl bond, Ytatqd diffrrent-
ly, the runty      Judgr would not bo authorizrd to sooapt a ma
bond whrn it weI lntmuled tbat a aan bond was in addition to
t&   pl'S9iOUSbond. It iS Our further OpkiiOA that aA SKitirS
MU   bond IW#t W &WA,           Whbh   i8 SUfriOiaAt t0 QrOt@Ot th@
rstato and the inknrt           of the u8rd when thm pntioru      bond
OA rib    18 AOt SUffiOiMb t0 prO&            th0 wS&O   Ma thr hd#~-
eat  0r the ward.

        $8 hare oanfully aOASidO?sd #a r0ii09ug  eaaas whioh
we bellaro suppert ow lnmars to the ~rustlons you Qrmentob:
         8itsps0p va. Booth  lt uu( lb) S. 3. (26) 10801 Haggard
rt a lV’I. KeParlrnd, l& a 1 ,1 55 & ff.(2d) 7971 timA VU+ iYOOd8,
25 3. iv. (26) 309; Vllklnson VB. Ouans 72 9. 4. (24) 33Oi and
Amrio8.n Lndomlty Co. vs. Yml$ott,    13& 8. 1. (24) 25b.

                                                  Yours rrry   bruly,




                                                         k.rda11.
                                                                Wllllaror
                                                                AaslstMt